In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
Nos. 21-2730 and 21-2989
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

WILLIE T. JOHNSON and ANESSA R. FIERRO,
                                     Defendants-Appellants.
                    ____________________

        Appeals from the United States District Court for the
                   Western District of Wisconsin.
         No. 20-cr-00134 — James D. Peterson, Chief Judge.
                    ____________________

    ARGUED MARCH 29, 2022 — DECIDED AUGUST 2, 2022
               ____________________

   Before FLAUM, ST. EVE, and JACKSON-AKIWUMI, Circuit
Judges.
    FLAUM, Circuit Judge. Defendants-appellants Willie John-
son and Anessa Fierro were charged with arson under federal
law after they participated in riots in Madison, Wisconsin, fol-
lowing the shooting of a Black man by a white police oﬃcer
in Kenosha, Wisconsin. They moved to dismiss the indictment
against them, arguing that the federal arson statute, 18 U.S.C.
§ 844(i), is unconstitutional because Congress overstepped its
2                                       Nos. 21-2730 & 21-2989

Commerce Clause authority when it enacted the provision.
The district court denied the motion. Johnson and Fierro now
appeal after entering into guilty pleas preserving that right.
For the following reasons, we aﬃrm the decision of the dis-
trict court holding that 18 U.S.C. § 844(i) is constitutional.

                      I.   Background

   The offense conduct in this case was largely caught on
camera and is not disputed. In the summer of 2020, Anessa
Fierro and her boyfriend, Willie Johnson, were living at the
YWCA homeless shelter in downtown Madison, Wisconsin.
After a white Kenosha police officer shot Jacob Blake, a young
Black man, protests and riots broke out in Madison in the
early morning hours of August 25, 2020. Fierro and Johnson
had been drinking that night, and they eventually joined the
throng of protesters.
    Fierro and Johnson retrieved a baseball bat and a can of
gasoline from a family member’s work van (which the pair
had borrowed for the weekend) and followed the crowd. Af-
ter a few blocks, they descended on an office building. John-
son used the baseball bat to strike the building’s windows,
and Fierro poured gasoline along the front of it. Johnson and
others lit the gasoline, and there was a burst of flames. After
the two left, others hurled lit Molotov cocktails into the build-
ing as well.
    The mob walked across the street to a second building,
which housed a jewelry store with apartments above it. Fierro
poured what remained of the gasoline along the storefront.
Both made brief attempts to light the gasoline using a ciga-
rette lighter, but they were unsuccessful and fled when the
police arrived shortly thereafter.
Nos. 21-2730 & 21-2989                                          3

   The pair were indicted by a grand jury under the federal
arson statute, 18 U.S.C. § 844(i). That statute provides:
       Whoever maliciously damages or destroys, or
       attempts to damage or destroy, by means of fire
       or an explosive, any building, vehicle, or other
       real or personal property used in interstate or
       foreign commerce or in any activity affecting in-
       terstate or foreign commerce shall be impris-
       oned for not less than 5 years and not more than
       20 years, fined under this title, or both ….
18 U.S.C. § 844(i). The defendants moved to dismiss the in-
dictment, arguing that the federal arson statute is facially un-
constitutional because its enactment exceeded Congress’s au-
thority under the Commerce Clause. See U.S. Const. art. I, § 8,
cl. 3.
    The district court denied the motion. In doing so, it ap-
plied the Supreme Court’s Commerce Clause decisions in
United States v. Lopez, 514 U.S. 549 (1995), United States v. Mor-
rison, 529 U.S. 598 (2000), and Gonzales v. Raich, 545 U.S. 1
(2005), as well as Supreme Court decisions interpreting
§ 844(i) both before and after Lopez and Morrison (United States
v. Russell, 471 U.S. 858 (1985) and United States v. Jones, 529
U.S. 848 (2000)). The district court held that, as construed by
the Supreme Court in Russell and Jones, the federal arson stat-
ute permissibly targets activities substantially affecting inter-
state commerce (as the Supreme Court explained that concept
in Lopez, Morrison, and Raich) due to its jurisdictional require-
ment that the target of the arson be “used in interstate or for-
eign commerce or in any activity affecting interstate or foreign
commerce.” It further emphasized that no other circuit has in-
validated the federal arson statute. Significantly, every court
4                                            Nos. 21-2730 & 21-2989

to consider the issue has concluded that the statute contains
an adequate jurisdictional hook.
    After the district court upheld the indictment, both de-
fendants entered into conditional plea agreements that re-
served their right to appeal the constitutional issue. The dis-
trict court sentenced both Fierro and Johnson to the minimum
term of five years’ imprisonment, with three years of super-
vised release. 1 Fierro and Johnson now appeal.

                         II.    Discussion

    Fierro and Johnson concede that their conduct falls within
the scope of 28 U.S.C. § 844(i), so we will sustain their convic-
tions unless the statute is facially unconstitutional.
    We review a district court’s decision concerning the con-
stitutionality of a statute de novo. United States v. Wilson, 73
F.3d 675, 678 (7th Cir. 1995). The task of “assessing the scope
of Congress’ authority under the Commerce Clause … is a
modest one.” Raich, 545 U.S. at 22–23. As the Supreme Court
has instructed, “[d]ue respect for the decisions of a coordinate
branch of Government demands that we invalidate a congres-
sional enactment only upon a plain showing that Congress
has exceeded its constitutional bounds.” Morrison, 529 U.S. at
607; see also United States v. Harris, 106 U.S. 629, 635 (1883)

    1 But for the statutory minimum, both defendants’ Guidelines ranges
would have been 37 to 46 months’ incarceration. Fierro and Johnson point
out that they could have been charged locally under Wisconsin’s arson
statute, Wis. Stat. § 943.02, which carries no minimum sentence and a max-
imum sentence of 40 years. In fact, they assert, most defendants charged
with arson under the Wisconsin statute receive a sentence of probation,
and only ten percent receive a sentence of between five- and twenty-years’
incarceration.
Nos. 21-2730 & 21-2989                                          5

(explaining that courts must “give effect to the presumption
that congress will pass no act not within its constitutional
power …. unless the lack of constitutional authority to pass
an act in question is clearly demonstrated”).
   A. The Supreme Court’s Commerce Clause Jurispru-
      dence
    Our analysis of § 844(i)’s constitutionality begins with
Lopez, where the Supreme Court struck down a statute en-
acted pursuant to Congress’s Commerce Clause power for the
first time in over fifty years. The case involved the Gun-Free
School Zones Act of 1990, Pub. L. 101-647 § 1702, in which
“Congress made it a federal offense ‘for any individual know-
ingly to possess a firearm at a place that the individual knows,
or has reasonable cause to believe, is a school zone.’” Lopez,
514 U.S. at 551 (quoting 18 U.S.C. § 922(q)(1)(A) (1988 ed.,
Supp. V))). The Supreme Court invalidated the statute be-
cause it “neither regulate[d] a commercial activity nor con-
tain[ed] a requirement that the possession [of the firearm] be
connected in any way to interstate commerce.” Id.
    In doing so, the Lopez Court identified “three broad cate-
gories of activity that Congress may regulate under its com-
merce power.” Id. at 558. “First, Congress may regulate the
use of the channels of interstate commerce.” Id. (citing Heart
of Atlanta Motel, Inc. v. United States, 379 U.S. 241, 256 (1964);
United States v. Darby, 312 U.S. 100, 114 (1941)). “Second, Con-
gress is empowered to regulate and protect the instrumental-
ities of interstate commerce, or persons or things in interstate
commerce, even though the threat may come only from intra-
state activities.” Id. (citing Shreveport Rate Cases, 234 U.S. 342
(1914); S. Ry. Co. v. United States, 222 U.S. 20 (1911); Perez v.
United States, 402 U.S. 146, 150 (1971)). “Finally, Congress’
6                                               Nos. 21-2730 & 21-2989

commerce authority includes the power to regulate those ac-
tivities having a substantial relation to interstate commerce, ...
i.e., those activities that substantially affect interstate com-
merce.” Id. at 558–559 (citing N.L.R.B. v. Jones & Laughlin Steel
Corp., 301 U.S. 1, 37 (1937)). Only the third category—activi-
ties having a substantial relation to interstate commerce—is
relevant to this appeal. 2
    Next, in Morrison, the Supreme Court struck down 42
U.S.C. § 13981, which, as part of the Violence Against Women
Act of 1994, Pub. L. No. 103-322 § 40302, provided a federal
civil remedy for the victims of gender-motivated violence. 529
U.S. at 601–02. The Court concluded that Congress exceeded
its authority under the Commerce Clause when enacting
§ 13981 because “[t]he regulation and punishment of intra-
state violence that is not directed at the instrumentalities,
channels, or goods involved in interstate commerce has al-
ways been the province of the States.” Id. at 618.
    In reaching that holding, the Supreme Court set forth four
“signiﬁcant considerations” relevant to determining whether
a statute is permissible under the substantial eﬀects category.
529 U.S. at 609. First, a court must consider whether the stat-
ute regulates a commercial or economic activity. “Where eco-
nomic activity substantially aﬀects interstate commerce,


    2  The government also argues that § 844(i) “protect[s] the instrumen-
talities of interstate commerce,” see Lopez, 514 U.S. at 558 (emphasis added),
because the statute encompasses the destruction of vehicles. Fierro and
Johnson, however, were indicted for the attempted arson of buildings, not
vehicles. As discussed below, we conclude that Congress permissibly
criminalized the arson of buildings pursuant to its power to “regulate
those activities having a substantial relation to interstate commerce,” see
id. at 558–59, so we need not separately evaluate the arson of vehicles.
Nos. 21-2730 & 21-2989                                             7

legislation regulating that activity will be sustained.” Id. at
610 (quoting Lopez, 514 U.S. at 560).
     The second important consideration is whether the statute
contains an “express jurisdictional element which might limit
its reach to a discrete set of [activity] that [has] an explicit con-
nection with or eﬀect on interstate commerce.” Id. at 611–12
(quoting Lopez, 514 U.S. at 562).
    Third, a court should consider whether the statute or its
legislative history contains express congressional ﬁndings re-
garding the eﬀects of the activity on interstate commerce. Id.
at 612. “While Congress normally is not required to make for-
mal ﬁndings as to the substantial burdens that an activity has
on interstate commerce, … the existence of such ﬁndings may
enable [courts] to evaluate the legislative judgment that the
activity in question substantially aﬀect[s] interstate com-
merce, even though no such substantial eﬀect [is] visible to
the naked eye.” Id. (some alterations in original) (citations and
internal quotation marks omitted). Nonetheless, “the exist-
ence of congressional ﬁndings is not suﬃcient, by itself, to
sustain the constitutionality of Commerce Clause legislation.”
Id. at 614.
    The fourth and ﬁnal consideration is whether the link be-
tween the activity and a substantial eﬀect on interstate com-
merce is attenuated. Id. at 612. Notably, if the government’s
argument in support of the constitutionality of the statute
“seeks to follow the but-for causal chain from the initial oc-
currence of violent crime (the suppression of which has al-
ways been the prime object of the States’ police power) to
every attenuated eﬀect upon interstate commerce” such that
the “reasoning would allow Congress to regulate any crime
as long as the nationwide, aggregated impact of that crime has
8                                       Nos. 21-2730 & 21-2989

substantial eﬀects on employment, production, transit, or
consumption,” then the link is too attenuated. Id. at 615.
    Five years after articulating these four factors in Morrison,
the Supreme Court decided Gonzales v. Raich, 545 U.S. 1. In
that case, the petitioners brought an as-applied challenge to
the Controlled Substances Act, Pub. L. No. 91-513 (1970) (cod-
iﬁed at 21 U.S.C. § 801 et seq.), through which Congress aimed
to “conquer drug abuse and to control the legitimate and ille-
gitimate traﬃc in controlled substances.” Raich, 545 U.S. at 12.
Following federal agents’ destruction of one petitioner’s pri-
vately cultivated medical marijuana plants, the petitioners
sought to enjoin the enforcement of the Controlled Substances
Act to the extent it would prevent them from possessing, ob-
taining, or manufacturing cannabis for their personal medical
use in compliance with California law. Id. at 7. Although the
Controlled Substances Act’s reach is broad, the Supreme
Court upheld its application to the petitioners’ “purely local
activities,” reasoning that “[w]hen Congress decides that the
total incidence of a practice poses a threat to a national mar-
ket, it may regulate the entire class.” Id. at 17 (internal quota-
tion marks omitted).
    Most importantly for our purposes, the Supreme Court in
Raich did not strictly rely on the Morrison factors to sustain the
Controlled Substances Act. Id. at 15–33. Instead, the Court pri-
marily analogized the statutory scheme at issue, regulating
the market for drugs, with the one it upheld in Wickard v. Fil-
burn, 317 U.S. 111 (1942), which regulated the market for
wheat. Raich, 545 U.S. at 17. The Supreme Court discussed
two of the four Morrison considerations—whether the Con-
trolled Substances Act regulated economic activity, as well as
Congress’s legislative ﬁndings to that eﬀect—but it did not
Nos. 21-2730 & 21-2989                                           9

explicitly analyze the remaining two factors—the existence of
a jurisdictional element and whether the link to commerce
was too attenuated. Id. at 15–33. Cf. Nat’l Fed’n of Indep. Bus. v.
Sebelius, 567 U.S. 519, 551–58 (2012) (holding that the Patient
Protection and Aﬀordable Care Act of 2010 was not a valid
exercise of the Commerce Clause power after focusing solely
on whether it regulated “economic activity” without discuss-
ing the remaining Morrison factors). Based on this, we observe
that the considerations articulated by the Supreme Court in
Morrison need not be applied mechanically, and no single fac-
tor is dispositive.
    We now turn to 18 U.S.C. § 844(i) and evaluate its consti-
tutionality based on these considerations.
   B. Application to 18 U.S.C. § 844(i)
    Our review of the four considerations laid out in Morrison
reveals that the federal arson statute falls within Congress’s
authority to regulate interstate commerce. We discuss each
factor in turn.
       1. Economic Activity
    In this case, the district court concluded that “arson is typ-
ically economically motivated, and setting fire to property ac-
tively employed for commercial purposes is inherently an
economic activity in the sense that it directly affects economic
transactions.” Fierro and Johnson attack this conclusion as in-
consistent with Lopez, arguing that “the activity itself must be
economic,” not its motivation or effect. They argue that this is
the “central factor” of the Lopez analysis. On their view, if the
activity is not economic, then Congress cannot regulate it un-
der the “substantial effects” category of its Commerce Clause
power.
10                                       Nos. 21-2730 & 21-2989

    We need not decide whether, as the district court found,
an “economic[] motivat[ion]” suffices under Lopez, because
we disagree with the defendants’ implication that this factor
is dispositive. Although the Supreme Court wrote in Morrison
that “thus far in our Nation’s history our cases have upheld
Commerce Clause regulation of intrastate activity only where
that activity is economic in nature,” significantly, it also stated
that it was “not adopt[ing] a categorical rule against aggregat-
ing the effects of any noneconomic activity.” 529 U.S. at 613.
    In fact, the Supreme Court has previously sustained fed-
eral statutes that criminalize noneconomic activity as long as
the statute contained an adequate jurisdictional element. On
this front, it is useful to contrast the Supreme Court’s decision
in Lopez, which struck down the Gun-Free School Zones Act,
with its treatment of 18 U.S.C. § 922(g) (and its predecessor,
18 U.S.C. § 1202), commonly known as the “felon-in-posses-
sion statute,” see United States v. Lemons, 302 F.3d 769, 770 (7th
Cir. 2002). The felon-in-possession statute is an illuminating
comparator to the Gun-Free School Zones Act because both
criminalize the “mere possession” of a firearm. See Lopez, 514
U.S. at 562 (contrasting §§ 922(g) and 922(q)).
    When interpreting the felon-in-possession statute’s prede-
cessor, 18 U.S.C. § 1202(a), which punished certain categories
of person, including those “convicted ... of a felony,” who “re-
ceive[d], possesse[d], or transport[ed] in commerce or affect-
ing commerce … any firearm,” the Supreme Court held that
the postpositive modifier “in commerce or affecting com-
merce” applied to the possession and receipt of a firearm, in
addition to its transportation. United States v. Bass, 404 U.S.
336, 337 n.1, 349–50 (1971). While this decision was nominally
one of statutory—not constitutional—dimensions, the
Nos. 21-2730 & 21-2989                                        11

Supreme Court noted that “[a]bsent proof of some interstate
commerce nexus in each case, § 1202(a) dramatically intrudes
upon traditional state criminal jurisdiction.” Id. at 350. The
constitutional overtones are clear. See Lemons, 302 F.3d at 771
(noting that “the constitutional question was not far from the
Court’s mind in either [Bass or Scarborough]”); see also United
States v. Chesney, 86 F.3d 564, 571 (6th Cir. 1996) (“When the
Court construes a statute to avoid a constitutional question,
the Court’s construction must itself be constitutional.”). The
Supreme Court also commented that “the inclusion of such a
phrase mirror[s] the approach to federal criminal jurisdiction
reflected in many other federal statutes.” Bass, 404 U.S. at 341
(alteration in original) (internal quotation marks omitted).
    Additionally, when interpreting the modern version of the
felon-in-possession statute, 18 U.S.C. § 922(g), the Supreme
Court acknowledged that “Congress was not particularly
concerned with the impact on commerce except as a means to
insure the constitutionality of [the statute].” Scarborough v.
United States, 431 U.S. 563, 575 n.11 (1977). Section 922(g)
states that it “shall be unlawful” for certain categories of per-
son, including those convicted of felonies, “to ship or
transport in interstate or foreign commerce, or possess in or
affecting commerce, any firearm or ammunition; or to receive
any firearm or ammunition which has been shipped or trans-
ported in interstate or foreign commerce.” 18 U.S.C. § 922(g).
In Scarborough, the Supreme Court considered the sufficiency
of the evidence on the jurisdictional element and held that
§ 922(g) required the government to prove “no … more than
the minimal nexus that the firearm have been, at some time,
in interstate commerce.” Id. at 575. Although, again, the deci-
sion was one of statutory interpretation, it has been viewed as
determining the “constitutionally minimal” nexus with
12                                      Nos. 21-2730 & 21-2989

commerce necessary to sustain a criminal statute under Con-
gress’s Commerce Clause power. See United States v. Lewis,
100 F.3d 49, 52–53, (7th Cir. 1996) (emphasis added) (noting
that “the [Supreme] Court’s evident belief that a minimal
nexus to interstate commerce [in Scarborough] ... was, indeed,
sufficient to avoid [the constitutional] inquiry altogether, sug-
gests that no more is necessary to satisfy the Commerce
Clause [after Lopez]” and relying on Scarborough to hold that
18 U.S.C § 922(g) was constitutional).
    In Lopez, the Supreme Court reapproved its decision in
Bass (and by extension, Scarborough). It expressly noted that a
jurisdictional hook—even the minimal one in the felon-in-
possession statute—could bring the regulation of noneco-
nomic activity within the purview of Congress’s Commerce
Clause authority. Lopez, 514 U.S. at 562. When discussing the
Gun-Free School Zones statute’s lack of jurisdictional require-
ment tying possession of a gun in a school zone to interstate
commerce, the Lopez Court wrote:
       [Section] 922(q) contains no jurisdictional ele-
       ment which would ensure, through case-by-
       case inquiry, that the firearm possession in
       question affects interstate commerce. For exam-
       ple, in [United States v. Bass], the Court inter-
       preted former 18 U.S.C. § 1202(a) …. to require
       an additional nexus to interstate commerce both
       because the statute was ambiguous and because
       “unless Congress conveys its purpose clearly, it
       will not be deemed to have significantly
       changed the federal-state balance.” … The
       Court thus interpreted the statute to reserve the
       constitutional question whether Congress could
Nos. 21-2730 & 21-2989                                           13

       regulate, without more, the “mere possession”
       of firearms…. Unlike the statute in Bass, [the
       Gun-Free School Zones Act] has no express ju-
       risdictional element which might limit its reach
       to a discrete set of firearm possessions that ad-
       ditionally have an explicit connection with or ef-
       fect on interstate commerce.
Lopez, 514 U.S. at 561–62 (citations omitted). In other words,
the jurisdictional hook in the felon-in-possession statute re-
quired the government “to prove exactly what Lopez found
missing ….” Lewis, 100 F.3d at 51 (quoting United States v. Bell,
70 F.3d 495, 498 (7th Cir. 1995)) (collecting cases in agreement
from the Second, Third, Fifth, Sixth, Eighth, Ninth, and Tenth
Circuits).
    Thus, the federal arson statute at issue here, 18 U.S.C.
§ 844(i), will be constitutional if its jurisdictional hook as writ-
ten will successfully “limit [the statute’s] reach to a discrete
set of [arsons] that … have an explicit connection with or ef-
fect on interstate commerce.” Lopez, 514 U.S. at 562; see also
United States v. Odom, 252 F.3d 1289, 1296 (11th Cir. 2001)
(“Section 844(i) regulates non-economic activity, arson. The
government, therefore, must show that this arson affects in-
terstate commerce by showing how the function of this par-
ticular building was used in or affected interstate com-
merce.”); United States v. Hill, 927 F.3d 188, 205–06 (4th Cir.
2019) (stating in dicta that federal arson statute complies with
Commerce Clause “not because robbery and arson are ‘inher-
ently economic,’” but because it contains a jurisdictional ele-
ment that limits its reach to arsons that interfere with inter-
state commerce).
   We turn next to that question.
14                                      Nos. 21-2730 & 21-2989

       2. Legislative History
    In order to properly understand § 844(i)’s jurisdictional el-
ement, it is helpful to start with its legislative history and the
Supreme Court’s treatment of it. In an attempt to demonstrate
that “Congress went out on a limb when drafting § 844(i)….
[and] went too far,” Fierro and Johnson point out that some
congressional representatives raised concerns about the scope
of § 844(i) in committee. That debate addressed a previous
version of the statute, which would have criminalized the de-
struction by certain means of any property “used for business
purposes by a person engaged in commerce or in any activity
aﬀecting commerce.” Fierro and Johnson recount one ex-
change in particular, between the Judiciary Committee Chair-
man and a representative from Ohio:
       Mr. WYLIE. I think the bombing of any building
       should be included…. As far as I am concerned
       we could leave out the word “used for business
       purposes,” and it would help the situation.
       The CHAIRMAN. You feel we should broaden
       it? … Has Congress the power to broaden it to
       cover a private dwelling?
       Mr. WYLIE. I think so…. I feel Congress can in
       and of itself make a finding that a specific act
       involves interstate commerce if it so desires.
       The CHAIRMAN. We can make a declaration
       but will the Supreme Court sustain us?
       Mr. WYLIE. I do not think they have overruled
       Congress on this question since the 1930’s, have
       they? I do not know that they have.
Nos. 21-2730 & 21-2989                                          15

Explosives Control: Hearing on H.R. 17154, H.R. 16699, H.R.
18573 and Related Proposals Before Subcommittee No. 5 of the
House Committee on the Judiciary, 91st Cong., 2d Sess. 300–01
(1970) (statement of Rep. Chalmers P. Wylie, Ohio).
    The Supreme Court evaluated this legislative history in
Russell v. United States, where “[t]he question presented [wa]s
whether 18 U.S.C. § 844(i) applies to a two-unit apartment
building that is used as rental property”—the type of building
the defendant had been convicted of trying to burn down. 471
U.S. 858, 858 (1985). The Court sustained the conviction after
using the legislative history to help interpret the statute’s
scope. Id. at 862.
    Specifically, after acknowledging the comments from Mr.
Wylie that Fierro and Johnson now highlight, see id. at 861 n.7,
the Supreme Court emphasized that even after the words “for
business purposes” were removed from the statute, the
House Report still stated that the law was directed to “busi-
ness property.” H.R. Rep. No. 91-1549, at 69–70 (1970), re-
printed in 1970 U.S.C.C.A.N. 4007, 4046 (noting that “[w]hile
this provision is broad, the committee believes that there is no
question that it is a permissible exercise of Congress [sic] au-
thority to regulate and to protect interstate and foreign com-
merce”); see also Russell, 471 U.S. at 861 & n.8. The Court held
that this “legislative history suggests that Congress at least in-
tended to protect all business property, as well as some addi-
tional property that might not fit that description, but perhaps
not every private home.” Russell, 471 U.S. at 862.
    Clearly, this is not the kind of legislative history identified
as useful in Lopez and Morrison. It merely reiterates Congress’s
belief in § 844(i)’s constitutionality, and it does not “enable us
to evaluate the legislative judgment that the activity in
16                                      Nos. 21-2730 & 21-2989

question substantially affect[s] interstate commerce, even
though no such substantial effect [is] visible to the naked eye.”
Morrison, 529 U.S. at 612 (alterations in original) (quoting
Lopez, 514 U.S. at 563). Accordingly, it carries little weight in
our analysis. Nonetheless, it is worth noting that the Supreme
Court in Russell did not raise any constitutional concerns
based on this legislative history; it simply determined that the
statutory “reference to ‘any building … used … in any activity
affecting interstate or foreign commerce’ expresses an intent
by Congress to exercise its full power under the Commerce
Clause.” Id. at 859 (quoting 18 U.S.C. § 844(i)).
       3. Jurisdictional Element
    With this legislative history in mind, we turn to the crucial
question in this case: whether § 844(i)’s jurisdictional element
“is sufficiently tied to interstate commerce” such that the stat-
ute was validly enacted “in pursuance of Congress’ power to
regulate interstate commerce.” Morrison, 529 U.S. at 612–13.
    The Supreme Court has twice interpreted § 844(i)’s juris-
dictional hook. First, in Russell, the Court held that—whatever
Congress’s intent about the scope of the statute—”[b]y its
terms, … the statute only applies to property that is ‘used’ in
an ‘activity’ that affects commerce.” 471 U.S. at 862. In that
case, the Supreme Court found that it need not evaluate the
statute’s outer limits (the constitutional question was not pre-
sented) since “[t]he rental of real estate is unquestionably” an
“‘activity’ that affects commerce” within the meaning of the
statute. Id. Accordingly, the Supreme Court upheld the de-
fendant’s conviction for attempted arson of a rental property.
   The Supreme Court had another occasion to interpret 18
U.S.C. § 844(i) in Jones v. United States, 529 U.S. 848 (2000),
Nos. 21-2730 & 21-2989                                        17

which was decided after Morrison. In Jones, the defendant was
convicted of arson for using a Molotov cocktail to severely
damage a private home. The Supreme Court granted certio-
rari on the question of “[w]hether, in light of [Lopez], and the
interpretive rule that constitutionally doubtful constructions
should be avoided, … 18 U.S.C. § 844(i) applies to the arson
of a private residence; and if so, whether its application to the
private residence in the present case is constitutional.” Id. at
852 (citations omitted). The Supreme Court held that the
words “used in” in the statute “requir[e] that the damaged or
destroyed property must itself have been used in commerce or
in an activity affecting commerce,” and it was not sufficient
that the “damage or destruction [of the property] might affect
interstate commerce.” Id. at 854 (emphasis added) (quoting
United States v. Mennuti, 639 F.2d 107, 110 (2d. Cir. 1981)).
Based on this, the Supreme Court set forth a two-part test for
determining whether a particular property was “used in”
commerce: first, a court must inquire “into the function of the
building itself,” and then it must “determin[e] … whether that
function affects interstate commerce.” Id. (citation omitted).
    Turning to the case before it, the Supreme Court rejected
the government’s argument that the statute should reach the
private residence damaged in that case and vacated the de-
fendant’s conviction. Id. at 855–57. The government proffered
three ways in which the private residence was “used in” com-
merce: first, the homeowner “used” the residence as collateral
to secure a mortgage from an out-of-state lender; similarly,
the home was “used” to obtain a casualty insurance policy
from an out-of-state insurer; and, finally, the homeowner
“used” the residence to receive natural gas from out-of-state
sources. Id. at 855. The Supreme Court found that this was not
enough, holding that “used in” is “most sensibly read to mean
18                                       Nos. 21-2730 & 21-2989

active employment for commercial purposes, and not merely
a passive, passing, or past connection to commerce.” Id.
    The Supreme Court noted that, under the government’s
reading of the statute, “hardly a building in the land would
fall outside the federal statute’s domain” because “[p]racti-
cally every building in our cities, towns, and rural areas is
constructed with supplies that have moved in interstate com-
merce, served by utilities that have an interstate connection,
financed or insured by enterprises that do business across
state lines, or bears some other trace of interstate commerce.”
Id. at 857. Invoking the canon against surplusage, the Su-
preme Court emphasized that “[i]f such connections sufficed
to trigger § 844(i), the statute’s limiting language, ‘used in’
any commerce-affecting activity, would have no office.” Id. To
illustrate the role “used in” plays, the Court contrasted these
passive connections to commerce with the rental property at
issue in Russell, or a hypothetical residence that “serve[s] as a
home office or the locus of any commercial undertaking.” Id.
at 856.
    After highlighting the “concerns brought to the fore in
Lopez,” the Supreme Court explicitly stated that its “reading
of § 844(i) is in harmony with the guiding principle that
‘where a statute is susceptible of two constructions, by one of
which grave and doubtful constitutional questions arise and
by the other of which such questions are avoided, our duty is
to adopt the latter.’” Id. at 857–58 (quoting United States ex rel.
Att’y Gen. v. Del. & Hudson Co., 213 U.S. 366, 408 (1909)). This
language indicates that the Supreme Court believed its inter-
pretation of § 844(i)’s jurisdictional hook passed
Nos. 21-2730 & 21-2989                                                    19

constitutional muster. 3 See Chesney, 86 F.3d at 571 (“When the
Court construes a statute to avoid a constitutional question,
the Court’s construction must itself be constitutional.”).
    Our decisions applying Jones in this Circuit show that the
jurisdictional test the Supreme Court set forth is not merely
perfunctory. For example, in United States v. Craft, 484 F.3d
922 (7th Cir. 2007), we applied the Jones test to arson convic-
tions involving multiple rental properties, as well as a prop-
erty used as a clubhouse for local members of the Hell’s An-
gels motorcycle club. We upheld the convictions pertaining to
the rental properties but invalidated the conviction related to
the motorcycle clubhouse. Id. at 927–29. The government ar-
gued that the clubhouse was “used in” interstate commerce
because its members paid dues, which were occasionally used
to reimburse members for trips taken across state lines. Id. at
929. We held that “any affect that those dues had on interstate
commerce was too passive, too minimal, and too indirect to
place the clubhouse property in § 844(i)’s reach.” Id. (citing
Odom, 252 F.3d at 1296-97, and United States v. Rea, 223 F.3d
741, 743 (8th Cir. 2000), which held that churches’ out-of-state


    3   Justice Thomas, joined by Justice Scalia, concurred separately to
note:
          In joining the Court’s opinion, I express no view on the
          question whether the federal arson statute, 18 U.S.C.
          § 844(i) (1994 ed., Supp. IV), as there construed, is consti-
          tutional in its application to all buildings used for com-
          mercial activities.
Jones, 529 U.S. at 860 (Thomas, J., concurring). This was the entirety of the
concurrence, which may imply that Justices Thomas and Scalia were pre-
pared to strike down § 844(i) in its entirety. Nonetheless, in the more than
twenty years since Jones was decided, the Supreme Court has not done so.
20                                        Nos. 21-2730 & 21-2989

donations and purchases were insufficient to find that the
church buildings were “used in” interstate commerce).
    Thus, it is clear that § 844(i)’s jurisdictional element, as in-
terpreted in Jones, “limit[s] [the statute’s] reach to a discrete
set of [arsons] that … have an explicit connection with or ef-
fect on interstate commerce.” See Morrison, 529 U.S. at 611–12
(quoting Lopez, 514 U.S. at 562); see also United States v. Tocco,
135 F.3d 116, 123 (2d Cir. 1998) (holding that “in light of the
fact that, unlike the statute in Lopez, § 844(i) does contain a ju-
risdictional element, Lopez did not elevate the government’s
burden in establishing jurisdiction in a federal arson prosecu-
tion,” and “we see no reason to conclude … that Lopez over-
ruled the Court’s holding in Russell”); United States v. Laton,
352 F.3d 286, 297 (6th Cir. 2003) (concluding that “[t]he prom-
inent issue raised by this appeal is not constitutional in scope”
because “[u]nlike [the statute at issue in Lopez], § 844(i) does
contain a jurisdictional element, and we accordingly follow
the lead of previous post-Lopez decisions, which focus on in-
terpreting the words of similarly phrased jurisdictional ele-
ments,” and applying the Jones test); Rea, 300 F.3d at 963 (re-
viewing the defendants’ conviction for burning down a
church, holding that “[w]e do not find Lopez’s analysis appli-
cable due to … § 844(i)’s express jurisdictional element,” and
vacating the conviction because the church was not “use[d]
in” interstate commerce); United States v. Mahon, 804 F.3d 946,
953 (9th Cir. 2015) (rejecting a facial challenge to § 844(i) be-
cause “[u]nlike the statutes in Morrison and Lopez, § 844(i) has
the necessary jurisdictional element”); United States v. Garcia,
768 F.3d 822, 829–31 (9th Cir. 2014) (concluding that “nothing
in Morrison undermined Russell’s per se rule that damage to a
rental apartment building satisfies the jurisdictional provi-
sions of 18 U.S.C. § 844(i),” and holding that it must “apply
Nos. 21-2730 & 21-2989                                         21

this binding precedent in affirming [the defendant’s] convic-
tions” based on damage to rental buildings caused by a pipe
bomb). Cf. United States v. Forsythe, 711 F. App’x 674, 678–80
(3d Cir. 2017) (construing Russell as holding that “Congress
constitutionally could and did regulate the destruction of
rental property in § 844(i)” and stating in dicta that “this case
is decidedly different from … Lopez and Morrison, … because
as Russell explained, there cannot be any doubt that renting
property is economic activity and because § 844(i) has a juris-
dictional element”); Odom, 252 F.3d at 1293 (declining to reach
the question whether § 844(i) was constitutional because the
church that the defendants burned down was not “used in”
interstate commerce pursuant to Jones).
       4. Is the Link to Interstate Commerce Too Attenuated?
    Finally, we consider whether “the link between [arson]
and a substantial effect on interstate commerce [i]s attenu-
ated.” Morrison, 529 U.S. at 612. Recall that a link will be too
attenuated if the chain of reasoning “would permit Congress
to ‘regulate not only all violent crime, but all activities that
might lead to violent crime, regardless of how tenuously they
relate to interstate commerce.’” Id. at 612–13 (quoting Lopez,
514 U.S. at 564).
    This factor is easily disposed of; as discussed above, the
Supreme Court in Jones already interpreted § 844(i)’s jurisdic-
tional hook to avoid a link that is too attenuated to pass con-
stitutional muster. In that decision, which was issued just a
few days after Morrison, the Supreme Court rejected the gov-
ernment’s proposed reading of the statutory term “used in”
because the government’s focus on whether the building was
“constructed with supplies that have moved in interstate
commerce, served by utilities that have an interstate
22                                      Nos. 21-2730 & 21-2989

connection, financed or insured by enterprises that do busi-
ness across state lines, or bears some other trace of interstate
commerce,” would sweep “[p]ractically every building … in
the land” within § 844(i)’s scope. Jones, 529 U.S. at 857. In re-
jecting this interpretation, the Supreme Court addressed the
“concerns brought to the fore in Lopez,” and it expressly in-
voked the canon of constitutional avoidance. Id. at 857–58.
The Court concluded, “§ 844(i) is not soundly read to make
virtually every arson in the country a federal offense. We hold
that the provision covers only property currently used in
commerce or in an activity affecting commerce.” Id. at 859. By
using this interpretation of the statute’s scope in its applica-
tion of the constitutional avoidance canon, the Court neces-
sarily concluded that such an interpretation was constitution-
ally sound. See Chesney, 86 F.3d at 571 (“When the Court con-
strues a statute to avoid a constitutional question, the Court’s
construction must itself be constitutional.”).
    Therefore, as construed by the Supreme Court’s decision
in Jones, § 844(i)’s link to interstate commerce is not too atten-
uated.
                              ***
   After considering each factor identified by the Supreme
Court in Morrison, we find that § 844(i) was validly enacted
pursuant to Congress’s authority under the Commerce
Clause.
                     III.   Conclusion
   For the foregoing reasons, the district court’s decision
denying Fierro and Johnson’s motion to dismiss the indict-
ment is AFFIRMED.